Fletcher, Justice.
Quendale Hardnett was convicted of felony murder in the shooting death of Jerome Coast. The trial court sentenced Hardnett to life in prison.1 He appeals and we affirm.
Hardnett and several friends were playing basketball when Coast approached Hardnett. They spoke and then left together. Witnesses observed Hardnett and Coast go to the back of Hardnett’s house and then walk down the street. A short time later, neighbors heard a gunshot. Hardnett ran back to the basketball game and told those playing that he had shot the man because the man was attempting to rob him.
1. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Hardnett guilty of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Hardnett’s contentions that the trial court erred in admitting evidence that a witness had seen Hardnett with a gun and that a gun cleaning kit had been found in Hardnett’s house are without merit.

Judgment affirmed.


All the Justices concur.

*346Decided April 10, 1995.
Melissa M. Nelson, for appellant.
J. Tom Morgan, District Attorney, Barbara B. Conroy, Anne G. Maseth, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Richard J. Warren, Assistant Attorney General, for appellee.

 The crime occurred on April 11,1993. Hardnett was indicted on October 12,1993. The jury returned a guilty verdict and the court sentenced Hardnett on October 21, 1993. Hardnett filed a motion for new trial on November 23,1993, which was denied on August 31, 1994. The notice of appeal was filed on September 30,1994 and the case was docketed in this court on October 11, 1994 and submitted for decision without oral argument on December 5, 1994.